DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2018-12-26 (herein referred to as the Reply) where claim(s) 1-11 are pending for consideration.

Claim Objections
Claim(s) 1
the energy consumption
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1 and 2-11
Independent claim 1 is directed to a method as indicated in the preamble:
A method implemented by a computer for scheduling at least data communication in a system comprising:
However the body of the claim recites apparatus components rather than steps/operations:
A method implemented by a computer for scheduling at least data communication in a system comprising:
communicating devices…and…
a cell controller
The claim body does not recite a method as its composition but rather it recites devices (communicating devices and a cell controller). Consequently, the claimed method has no cited step/operations and is therefore indefinite. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 1 and 2-11
The claim(s) recite variants of:
whether future timeslots are intended or not to be allocated to said devices,

This phrase is grammatically confusing. Particularly in that is it unclear what is being intended.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1 and 2-11
The claim(s) recite variants of:
and eventually moments when said future timeslots are scheduled to be allocated,

This phrase is grammatically confusing. Particularly the phrase “eventually moments when.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1 and 2-11
With regards to the element(s)
a sleep mode
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 1 and 2-11
With regards to the element(s)
a next beacon
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1, 8 and 2-11
The claim(s) recite variants of:
moves/moving said considered device (D#n) upper in the first list,
This phrase is grammatically confusing. Particularly the phrasing “moves…upper.” Is this intended to convey that the considered device is moved up within the first list such that it has a higher rank relative to a previous ranked it held?
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Claim(s) 2
The claim(s) recite variants of:
the second list of operation d)
There is no second list recited in operation d)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Consequently, it is unclear what this limitation is referring to.

Claim(s) 5, 7
The claim(s) recite variants of the variable:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, no text in the base claims or the claim itself explain what describe what this variable is. Consequently, variable is indefinite. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 8
The claim(s) recite variants of the variable:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In a broadest reasonable interpretation where it is selected to “or uses the first list otherwise,” it is unclear as to what the actions are performed to “use the first list.”

Claim(s) 9
The claim(s) recite variants of:
the last device if the second list is used.
It is unclear where “the last device” is referring to the last device in the first list or the last device in the second list.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Relevant Cited References
Teaches determining a timing offset associated with a network-connected device
US20190068255
US20050026582
US9265044
US20200337058
US20160007406
Teaches a device sleeping until a scheduled or allocated timeslot
US20180279223
US20070076650
US20060229083
US20150071211
Teaches a system in which a device is awake to receive a beacon from another device
US20190182774
US20150327262
US20160249383
US20190191373
US20130235773
US20190246351

Examiner’s Notes
General Notes
Due to the breadth of USC112 and objects herein, it is difficult for the examiner to understand the claimed invention in order to conduct a proper search. However, a “best effort” prior art search is still conducted and relevant art is cited herein.

‘If’ and ‘When’ clauses
Claim(s) 1, 6, 8-9, 11
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

sets
Claim(s) 1-2, 8
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,”  “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to:  “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415